Citation Nr: 1502288	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-17 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from March 1967 to February 1969.  He was awarded a Combat Infantry Badge (CIB) for his service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file.  

REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  The Veteran asserts that he has respiratory (lung) and gastrointestinal (stomach) disabilities as a result of an injury sustained while serving in the Republic of Vietnam.  In an April 1969 statement, he reported that he was admitted to the hospital at Camp Zama, Japan in July 1968 and underwent three separate surgeries, to include a rib resection (a disability for which he is service-connected).  He reported that, following his surgeries and recovery from such, he was then transferred to the hospital facility at Fort Knox, Kentucky.  

Review of the Veteran's service personnel records (SPRs) shows that he was transferred from the Republic of Vietnam to Camp Zama as a "patient" in June 1968 and that he was then transferred to Fort Knox as a "patient" in October 1968.  His DD Form 214 shows that he was separated early in February 1969 and was assigned to medical holding company.  His service treatment records (STRs) are silent for any record of surgeries or traumatic injuries to the chest or abdomen while he was in active service.  However, it does not appear from the record that inpatient treatment records were requested either from the National Personnel Records Center (NPRC) or specifically from the medical facilities at Camp Zama or Fort Knox.  

Given the Veteran's CIB, the fact that he has already been service-connected for a rib resection considered to have incurred in service, and the fact that he was subject to early separation and assigned to medical holding, the Board is inclined to agree that he did sustain some sort of traumatic injury to his chest and/or abdomen during active service as he claimed. However, the nature of the injury is unknown, and the Veteran himself cannot recall the details of the injury and subsequent surgeries as he was reportedly "out of it" at the time. In additional to identifying the nature of the injury, attempts to obtain his in-service hospital could be extremely beneficial to him, in terms of preserving effective dates for claims that may ultimately be granted, as he has been previously denied for both respiratory (lung) and gastrointestinal (stomach) disabilities. Thus, attempts to identify and obtain any inpatient hospital treatment records from medical facilities at Camp Zama, Japan and Fort Knox, Kentucky must be made before a decision is rendered in this case.

Also, at the October 2014 hearing, the Veteran was noted to have submitted at least one lay statement from a fellow service member who described the Veteran's in-service injury and subsequent treatment/surgery.  It does not appear from the record that the submitted statement has been added to the Veteran's virtual claims file.  Therefore, all records identified as submitted at the October 2014 hearing must be located and added to the virtual claims file before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to identify and obtain outstanding hospital inpatient treatment records from June 1968 to February 1969 from Camp Zama, Japan and Fort Knox, Kentucky.  Development should specifically include attempts to obtain the identified hospital treatment records from the NPRC and from the medical facilities themselves at Camp Zama, Japan and Fort Knox, Kentucky.  All attempts to obtain the identified records should be documented in the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2. Conduct the appropriate development to identify and locate all statement(s) submitted by the Veteran at his October 2014 hearing and add the statement(s) to the virtual record.  The Veteran is to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and re-submit the statement(s) for VA review. 

3. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

